DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/25/22 have been fully considered but they are not persuasive.  
Bourne is considered to teach “wherein the position detection unit is configured to detect the position of the processing surface during the polygon processing of the workpiece”, as recited in amended claims 1 and 11.  For example, Bourne teaches determining workpiece surface parameters “as the tool is brought into contact with the part surface” (e.g., [0018].
Regarding the limitation, “wherein…the position of the processing surface being referred in additional processing after the polygon processing for positioning a further tool used in the additional processing with respect to the processing surface before the additional processing is performed”, as recited in amended claims 1 and 11, Examiner notes that this “wherein” clause does not limit the claimed “control device” of claim 1 or the “control system” of claim 11, and therefore does not receive patentable weight.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  See MPEP 2111.04.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourne et al. US 2007/0196190 (“Bourne”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Bourne discloses:
1.	A control device configured to control a machine tool having a first axis for rotating a tool and a second axis for rotating a workpiece, and configured to rotate the first axis and the second axis for performing a polygon processing to process the workpiece into a polygon, the control device comprising:
a processing data acquisition unit configured to acquire processing data that changes in accordance with the polygon processing of the workpiece; and
a position detection unit configured to detect a position of a processing surface on the workpiece based on a change in the processing data (e.g., [0018]),
 wherein the position detection unit is configured to detect the position of the processing surface during the polygon processing of the workpiece (e.g., [0018]: “as the tool is brought into contact with the part surface”), and the position of the processing surface being referred in additional processing after the polygon processing for positioning a further tool used in the additional processing with respect to the processing surface before the additional processing is performed (This “wherein” clause does not limit the claimed “control device”, and therefore does not receive patentable weight. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  See MPEP 2111.04.).
2.	The control device according to claim 1, wherein the position detection unit is configured to detect a center position of the processing surface of the workpiece (e.g., [0018]: “determining the work piece surface”, the “work piece surface” inherently includes the “center position” of the surface).
3.	The control device according to claim 1, wherein the position detection unit is configured to detect contact between the workpiece and the tool in accordance with a change in the processing data and detect the position of the processing surface of the workpiece based on at least one of a position of the first axis and a position of the second axis when the contact is detected (e.g., [0046]-[0051]).  
7.	The control device according to claim 1, wherein the processing data acquisition unit is configured to acquire data indicating that the workpiece and the tool come into contact with each other for multiple times, and the position detection unit is configured to detect a position of the workpiece by using at least one of a position of the first axis and a position of the second axis at the multiple times of contact (e.g., [0046]-[0051], claim 9).  
8.	The control device according to claim 1, wherein the processing data acquisition unit is configured to detect, for multiple times, data indicating that the workpiece and the tool are released from each other, and the position detection unit is configured to detect a position of the workpiece by using a position of at least one of the first axis and the second axis when the release is detected (e.g., [0046]-[0051], claim 9).
11.	A control system configured to control a machine tool having a first axis for rotating a tool and a second axis for rotating a workpiece, and configured to rotate the first axis and the second axis for performing a polygon processing to process the workpiece into a polygon, the control system comprising:
a processing data acquisition unit configured to acquire processing data that changes in accordance with the polygon processing of the workpiece; and
a position detection unit configured to detect a position of a processing surface on the workpiece based on a change in the processing data (e.g., [0018]),
wherein the position detection unit is configured to detect the position of the processing surface during the polygon processing of the workpiece (e.g., [0018]: “as the tool is brought into contact with the part surface”), and the position of the processing surface being referred in additional processing after the polygon processing for positioning a further tool used in the additional processing with respect to the processing surface before the additional processing is performed (This “wherein” clause does not limit the claimed “control system”, and therefore does not receive patentable weight. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  See MPEP 2111.04.).

Allowable Subject Matter
Claim 4 is allowed.
Claims 5, 6, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
06/13/22